Citation Nr: 0503734	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal.   



FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran's bilateral hearing loss began many years 
after his active duty and was not caused by any incident of 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in October 2001, and in the 
statement of the case.  He was informed of the information 
and evidence necessary to substantiate the claim, which 
evidence he was expected to submit, and which evidence VA 
would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice given in October 2001 prior to 
the initial adjudication by the RO  satisfies the timing 
requirements of the VCAA.  The record reflects that the RO 
has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim, and has provided appropriate examination.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.

II.  Factual Background

Service medical records are missing.  These were requested 
but the National Personnel Records Center (NPRC) conducted an 
extensive and thorough search for the records and reported 
that it was unable to locate them.   

The veteran's Report of Transfer or Discharge, DD Form 214, 
shows that he served from January 1954 to January 1958 in the 
US Marine Corp.  His specialty title was rifleman.  The DD 
Form 214 indicates that he did not have any foreign and/or 
sea service, and does not indicate that he participated in 
combat.

Private medical records consist of a report of audiological 
evaluation and tympanogram diagnostic test in December 2001.  
The report of audiological evaluation contains a graphic 
representation of results, and impression that the veteran 
was a hearing aid candidate.

The report of a February 2003 VA examination shows that the 
examiner reviewed the claims file.  The report includes 
findings of audiometric testing.  The audiometric testing 
conducted at this examination revealed pure tone thresholds 
of 40, 50, 50, 60, and 70 decibels in his right ear, and of 
30, 35, 30, 40, and 70 decibels in his left ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hz, respectively.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear, and 90 percent in the left ear. 

The February 2003 VA examination report contains diagnoses of 
moderately severe sensorineural hearing loss of the right 
ear, and moderate sensorineural hearing loss of the left ear.  
The examiner noted that the veteran reported he had 
experienced a significant amount of civilian noise exposure 
in a textile plant over 40 years.  The examiner noted that 
there were no records of medical treatment after service 
until an audiological evaluation in December 2001, some 40 
years after service.  Based on the foregoing, the examiner 
opined that the veteran's hearing loss was more likely 
attributable to occupational noise versus effects of high 
blood pressure versus aging, than to noise exposure during 
three to four years of service.
 
III.  Analysis

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran may attest as to symptoms he can perceive, 
however, as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the veteran's service medical records 
are missing and NPRC's attempts to locate them were 
unsuccessful.  In this regard, the United States Court of 
Appeals for Veterans Claims has held that where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  VA also has a heightened duty to assist the veteran 
in the development of evidence favorable to his claim.  

Nevertheless, though there are no service medical records for 
review, the medical evidence does not show that the veteran 
had impaired hearing in either ear within the one-year period 
after that service, as required for a presumption of service 
connection, or until many years later in 2001.  

The first post-service medical evidence of hearing loss is 
dated in December 2001, almost 44 years after service ended 
in January 1958.  As noted in the February 2003 examination 
report, the veteran had spent the majority of that time, 40 
years,  working in a textile plant where he experienced a 
significant amount of occupational noise exposure.  Thus the 
weight of the credible evidence demonstrates that any current 
bilateral hearing loss was not shown until December 2001, 
many years after the veteran's active duty.  Similarly, there 
is no evidence that the veteran sought treatment until 
December 2001.  This extended period without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In addition, the Board notes that the claims file does not 
contain competent evidence showing any connection between the 
current bilateral hearing loss and the veteran's service.  On 
the contrary, based on reasons discussed above, the examiner 
at the February 2003 VA examination opined that the veteran's 
hearing loss was more likely attributable to occupational 
noise, effects of high blood pressure, and/or aging, rather 
than due to noise exposure during three or four years of 
service. 

Finally, there is no evidence of any hearing loss within one 
year of separation from active duty service, such that 
service connection would be warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must 
be denied.

The Board has considered the veteran's lay statements that he 
has a bilateral hearing loss as a result of noise exposure 
during service.  The veteran maintains that he served in an 
anti-tank unit, and that the loud noise from 75 mm guns and 
50 caliber machine guns was a cause of his hearing loss. 
 
To the extent that the veteran's statements may be intended 
to represent evidence of continuity of symptomatology, 
without more, these statements are not competent evidence of 
a nexus between the claimed bilateral hearing loss, and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

The greater weight of the evidence demonstrates that any 
current bilateral hearing loss began many years after the 
veteran's active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


